Decree of the Surrogate’s Court of Suffolk county modified by reversing the award of costs against the objecting party, and as so modified affirmed, without costs of this appeal. On the record before this court there is no evidence of bad faith in filing objections to the substantial depreciation claimed by the accounting trustee. The appellant was a party interested in the estate, and was within his rights in filing the objections, without reference to the amount of his interest or its contingent character. Jenks, P. J., Mills, Rich, Putnam and Kelly, JJ., concur.